Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, 13-17, 20 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone correspondence with Andrew Jenkins on 3/22/22.
The application has been amended as follows: 
Claims which are amended are listed below:
	(Currently amended) Method for data communication between a cooking appliance (10) and a mobile computer device (12), the method comprising:
connecting the cooking appliance (10) to the mobile computer device (12) via a wireless data connection (22);
	detecting visually and capturing, by at least one camera (13) arranged outside the cooking appliance (10), at least one picture signal of at least one food stuff (11) treated by the cooking appliance (10); and
  	transmitting, in real time, the at least one picture signal of the at least one food stuff treated by the cooking appliance (10) from the at least one camera to the cooking appliance and from the cooking appliance to the mobile computer device (12) via the wireless data connection (22),
wherein the wireless data connection (22) is a unidirectional data connection (22) for transferring signals from the cooking appliance (10) to the mobile computer device (12) for allowing monitoring in real time by a user of a visual appearance of said food stuff (11) being treated by the cooking appliance (10) on a display (18) or touch-screen (18) of said mobile computer device (12).

2.	(Currently amended) The method according to claim 1, further comprising: 
-	displaying the at least one picture signal of the at least one food stuff being treated by the cooking appliance (10) on the display (18) or touch screen (18) of the mobile computer device (12) based on the at least one picture signal, so that
-	the at least one food stuff being treated by the cooking appliance (10) is represented in real-time on the display (18) or touch screen (18) of the mobile computer device (12) based on a configuration data from the cooking appliance (10).
	
4.	(Currently amended) The method according to claim 1, wherein the includes a cooking oven (14) and/or a cooking hob (16), and the food stuff (11) is treated in an oven cavity (15) of the cooking oven (14).

5.	(Currently amended) The method according to claim 1, wherein at least one current operating parameter of the cooking appliance (10) is transferred from the cooking appliance (10) to the mobile computer device (12) via the wireless data connection (22) and indicated by a display (18) or touch screen (18) of the mobile computer device (12).

6.	(Currently amended) The method according to claim 1, 
-	wherein the mobile computer device (12) is configured to be switched into a first connection state with the cooking appliance (10),
-	wherein in the first connection state, the wireless data connection (22) is enabled by the cooking appliance (10) and the mobile computer device (12),
-	wherein in the first connection state, remote monitoring is enabled by the cooking appliance (10) and the mobile computer device (12), and
-	wherein in the first connection state, parameters and/or functions of the cooking appliance (10) are monitored on the mobile computer device (12).

7.	(Currently amended) The method according to claim 6, 
-	wherein the mobile computer device (12) is configured to be switched into a second connection state with the cooking appliance (10),
cooking appliance (10) are monitored.

8.	(Currently amended) The method according to claim 7, 
-	wherein in the second connection state, remote monitoring is disabled by the cooking appliance (10) and/or the mobile computer device (12) and/or
-	wherein in the second connection state, the wireless data connection (22) is disabled by the cooking appliance (10) and/or the mobile computer device (12).

9.	(Currently amended) The method according to claim 1, 
-	wherein the mobile computer device (12) is interconnected or interconnectable via the wireless data connection (22) with a first cooking appliance (10) and a second cooking 
-	wherein the first cooking appliance (10) and the second cooking appliance (110) are ovens.

10.	(Currently amended) The method according to claim 9, 
-	wherein the first cooking appliance (10) and the second cooking appliance (110) are of the same appliance category or of different appliance categories,
-	wherein the appliance categories include ovens, cooktops and washing machines.

11.	(Currently amended) The method according to claim 9, 
-	wherein the mobile computer device (12) is in a first appliance connection mode in a first connection state only with the first cooking appliance (10),
-	wherein the mobile computer device (12) is in the first appliance connection mode in a second connection state with the second cooking appliance (110),
-	wherein the mobile computer device (12) is in a second appliance connection mode in the first connection state only with the second cooking appliance (110),
-	wherein the mobile computer device (12) is in the second appliance connection mode in the second connection state with the first cooking appliance (10).

cooking appliance (10) comprising a treatment chamber, a door for opening and closing the treatment chamber, the door including a window and a door handle arranged at an outer side of the door, and a camera (13) arranged outside the cooking appliance (10), a field of view of the camera extending from the camera through the window and into an interior of the treatment chamber, the method comprising:
connecting the cooking appliance (10) to the mobile computer device (12) via a wireless data connection (22);
	generating, by the camera (13), picture signals of a food stuff (11) treated by the cooking appliance (10); 
  	transmitting, in real time, the picture signals from the at least one camera to the cooking appliance and from the cooking appliance to the mobile computer device (12) via the wireless data connection (22); and
displaying the picture signals on a display (18) or a touch screen (18) of the mobile computer device (12),
wherein the wireless data connection (22) is a unidirectional data connection (22) for transferring signals from the cooking appliance (10) to the mobile computer device (12) for allowing monitoring in real time by a user of a visual appearance of said food stuff (11) being treated by the cooking appliance (10) on a display (18) or touch-screen (18) of said mobile computer device (12).

14.	(Currently amended) A cooking appliance (10) comprising:
a cooking oven (14) with an oven cavity (15) and/or a cooking hob (16), and
at least one camera (13) arranged outside the oven cavity (15) and/or the cooking hob (16), the at least one camera (13) being configured to:
detect visually and to provide a picture signal of food stuff (11) being treated by said cooking appliance (10) in said oven cavity (15) and/or by said cooking hob (16), and
transmit, in real time, the picture signal from the at least one camera to the cooking appliance,
wherein the cooking appliance (10) is configured to:
connect to a mobile computer device (12) via a wireless data connection (22), and
transmit the picture signal, via the wireless data connection (22), to the mobile computer device (12) in real time, and


Allowable Subject Matter
Claims 1-11, 13-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Amendments are noted and double patenting rejections are withdrawn.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Tam et al. (US 2011/0191856) discloses streaming food images to a mobile device (0053), but not the amended limitations of the independent claims; see applicant’s remarks dated 3/14/22.
Regarding independent Claim 1, the prior art fails to teach or suggest: detecting visually and capturing, by at least one camera (13) arranged outside the cooking appliance (10), at least one picture signal of at least one food stuff (11) treated by the cooking appliance (10); and
  transmitting, in real time, the at least one picture signal of the at least one food stuff (11) treated by the cooking appliance (10) from the at least one camera to the cooking appliance and from the cooking appliance to the mobile computer device (12) via the wireless data connection (22),
wherein the wireless data connection (22) is a unidirectional data connection (22) for transferring signals from the cooking appliance (10) to the mobile computer device (12) for allowing monitoring in real time by a user of a visual appearance of said food stuff (11) being treated by the cooking appliance (10) on a display (18) or touch-screen (18) of said mobile computer device (12)., in combination with the remaining limitations of the claim.

 13, the prior art fails to teach or suggest: connecting the cooking appliance (10) to the mobile computer device (12) via a wireless data connection (22);
generating, by the camera (13), picture signals of a food stuff (11) treated by the cooking appliance (10); 
transmitting, in real time, the picture signals from the at least one camera to the cooking appliance and from the cooking appliance to the mobile computer device (12) via the wireless data connection (22); and
displaying the picture signals on a display (18) or a touch screen (18) of the mobile computer device (12),
wherein the wireless data connection (22) is a unidirectional data connection (22) for transferring signals from the cooking appliance (10) to the mobile computer device (12) for allowing monitoring in real time by a user of a visual appearance of said food stuff (11) being treated by the cooking appliance (10) on a display (18) or touch-screen (18) of said mobile computer device (12)., in combination with the remaining limitations of the claim.

Regarding independent Claim 14, the prior art fails to teach or suggest: at least one camera (13) arranged outside the oven cavity (15) and/or the cooking hob (16), the at least one camera (13) being configured to: 
detect visually and to provide a picture signal of food stuff (11) being treated by said cooking appliance (10) in said oven cavity (15) and/or by said cooking hob (16), and
transmit, in real time, the picture signal from the at least one camera to the cooking appliance,
wherein the cooking appliance (10) is configured to: connect to a mobile computer device (12) via a wireless data connection (22), and
transmit the picture signal, via the wireless data connection (22), to the mobile computer device (12) in real time, and
wherein the wireless data connection (22) is a unidirectional data connection (22) for transferring signals from the cooking appliance (10) to the mobile computer device (12) for allowing monitoring in real time by a user of a visual appearance of said food stuff (11) being treated by the cooking appliance (10) on a display (18) or touch-screen (18) of said mobile computer device (12)., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Siren Wei/
Patent Examiner
Art Unit 2467